          Case 1:18-cv-01276-SKO Document 29 Filed 09/07/21 Page 1 of 6


 1

 2

 3

 4                           UNITED STATES DISTRICT COURT
 5                                   EASTERN DISTRICT OF CALIFORNIA
 6

 7
         CONNIE STREETER,                                       Case No. 1:18-cv-01276-SKO
 8
                             Plaintiff,                         ORDER GRANTING PLAINTIFF’S
 9              v.                                              COUNSEL’S MOTION FOR
                                                                ATTORNEY’S FEES PURSUANT TO
10       KILOLO KIJAKAZI,                                       42 U.S.C. § 1383
         Acting Commissioner of Social Security1,
11                                                              (Doc. 25)
                             Defendant.
12
                                            I.         INTRODUCTION
13

14           On July 19, 2021, Brian C. Shapiro (“Counsel”), counsel for Plaintiff Connie Streeter

15 (“Plaintiff”), filed a motion for an award of attorney’s fees pursuant to 42 U.S.C. § 1383(d)(2)(B).

16 (Doc. 25.) On July 20, 2021, the Court issued a minute order requiring Plaintiff and the Acting

17 Commissioner to file a response in opposition or statement of non-opposition to Counsel’s motion,

18 if any, by no later than August 16, 2021. (Doc. 26.) On August 17, 2021, the Acting Commissioner

19 filed a response in her role “resembling that of a trustee” for Plaintiff, acknowledging that she was

20 not a party to the contingent-fee agreement between Plaintiff and Counsel and therefore “not in a

21 position to either assent or object to the [] fees that Counsel seeks from Plaintiff’s past-due benefits,”

22 but nevertheless taking “no position on the reasonableness of the request.” (See Doc. 28 at 2, 4.)

23 Plaintiff did not file an opposition to the motion by the deadline.

24           For the reasons set forth below, Counsel’s motion for an award of attorney’s fees is granted

25 in the amount of $10,875.00, subject to an offset of $4,116.00 in fees already awarded pursuant to

26
     1
27     On July 9, 2021, Kilolo Kijakazi was named Acting Commissioner of the Social Security Administration. See
     https://www.ssa.gov/history/commissioners.html. She is therefore substituted as the defendant in this action. See 42
28   U.S.C. § 405(g) (referring to the “Commissioner’s Answer”); 20 C.F.R. § 422.210(d) (“the person holding the Office
     of the Commissioner shall, in [their] official capacity, be the proper defendant.”).
        Case 1:18-cv-01276-SKO Document 29 Filed 09/07/21 Page 2 of 6


 1 the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), on February 13, 2020 (see Doc.

 2 24).

 3                                    II.        BACKGROUND
 4          Plaintiff brought the underlying action seeking judicial review of a final administrative

 5 decision denying her claim for Supplemental Security Income (SSI) under Title XVI of the Social

 6 Security Act. (Doc. 1.) The Court reversed the Commissioner’s denial of benefits and remanded

 7 the case to the agency for further proceedings. (Doc. 20.) Judgment was entered in favor of Plaintiff

 8 and against the Commissioner on January 6, 2020. (Doc. 21.) On January 13, 2020, the parties

 9 stipulated to an award of $4,116.00 in attorney fees under the EAJA, which was entered on February

10 13, 2021. (Docs. 22 & 24.)

11          On remand, the Commissioner found Plaintiff disabled as of January 13, 2015. (See Doc.

12 25-2 at 7.) On March 25, 2021, the Commissioner issued a letter to Plaintiff approving her claim

13 for benefits and awarding her $67,502.92 in back payments beginning February 2015—25% of

14 which equals $16,875.73. (See Doc. 25 at 9; Doc. 25-3 at 1.) On July 19, 2021, Counsel filed a

15 motion for attorney’s fees pursuant to 42 U.S.C. § 1383(d)(2)(B) in the amount of $10,875.00,

16 which, when combined with the $6,000.00 already received by administrative counsel, is slightly

17 less than 25% of Plaintiff’s back benefits. (Doc. 25 at 7, 9.) It is Counsel’s motion for attorney’s

18 fees that is currently pending before the Court.

19                                     III.       DISCUSSION
20          Pursuant to 42 U.S.C. § 1383(d) (“Section 1383”), an attorney may seek an award of
21 attorney’s fees for work performed in a Social Security case where the claimant is awarded SSI

22 benefits under Title XVI. In relevant part, Section 1383 provides as follows:

23
            [I]f the claimant is determined to be entitled to past-due benefits under this
24          subchapter and the person representing the claimant is an attorney, the Commissioner
            of Social Security shall pay out of such past-due benefits to such attorney an amount
25          equal to the lesser of--
26          (i) so much of the maximum fee as does not exceed 25 percent of such past-due
27          benefits (as determined before any applicable reduction under subsection (g) and
            reduced by the amount of any reduction in benefits under this subchapter or
28          subchapter II pursuant to section 1320a-6(a) of this title), or

                                                      2
        Case 1:18-cv-01276-SKO Document 29 Filed 09/07/21 Page 3 of 6

             (ii) the amount of past-due benefits available after any applicable reductions . . . .
 1
     42 U.S.C. § 1383(d)(2)(B). In addition, “[t]he provisions of section 406 . . . shall apply to this part
 2
     to the same extent as they apply in the case of subchapter II [of this chapter].” 42 U.S.C.
 3
     § 1383(d)(2)(A); see also Gisbrecht v. Barnhart, 535 U.S. 789, 794 (2002) (Section 406(b) controls
 4
     fees awarded for representation of Social Security claimants).
 5

 6          “In contrast to fees awarded under fee-shifting provisions such as 42 U.S.C. § 1988, the fee

 7 is paid by the claimant out of the past-due benefits awarded; the losing party is not responsible for

 8 payment.” Crawford v. Astrue, 586 F.3d 1142, 1147 (9th Cir. 2009) (en banc) (citing Gisbrecht,

 9 535 U.S. at 802). The Commissioner has standing to challenge the award, despite that the Section

10 1383 attorney’s fee award is not paid by the government. Craig v. Sec’y Dep’t of Health & Human

11 Servs., 864 F.2d 324, 328 (4th Cir. 1989), abrogated on other grounds in Gisbrecht, 535 U.S. at

12 807. The goal of fee awards in this context is to provide adequate incentive to represent claimants

13 while ensuring that the usually meager disability benefits received are not greatly depleted. Cotter

14 v. Bowen, 879 F.2d 359, 365 (8th Cir. 1989), abrogated on other grounds in Gisbrecht, 535 U.S. at

15 807.

16          The 25% maximum fee is not an automatic entitlement, and courts are required to ensure

17 that the requested fee is reasonable. Gisbrecht, 535 U.S. at 808–09 (Section 406(b) does not displace

18 contingent-fee agreements within the statutory ceiling; instead, Section 406(b) instructs courts to

19 review for reasonableness fees yielded by those agreements). “Within the 25 percent boundary . . .

20 the attorney for the successful claimant must show that the fee sought is reasonable for the services

21 rendered.” Id. at 807; see also Crawford, 586 F.3d at 1148 (holding that Section 406(b) “does not

22 specify how courts should determine whether a requested fee is reasonable” but “provides only that

23 the fee must not exceed 25% of the past-due benefits awarded”).

24          Generally, “a district court charged with determining a reasonable fee award under § 406(b)

25 must respect ‘the primacy of lawful attorney-client fee arrangements,’ . . . ‘looking first to the

26 contingent-fee agreement, then testing it for reasonableness.’” Crawford, 586 F.3d at 1148 (quoting
27 Gisbrecht, 535 U.S. at 793, 808). The United States Supreme Court has identified several factors

28 that may be considered in determining whether a fee award under a contingent-fee agreement is

                                                       3
        Case 1:18-cv-01276-SKO Document 29 Filed 09/07/21 Page 4 of 6


 1 unreasonable and therefore subject to reduction by the court: (1) the character of the representation;

 2 (2) the results achieved by the representative; (3) whether the attorney engaged in dilatory conduct

 3 in order to increase the accrued amount of past-due benefits; (4) whether the benefits are large in

 4 comparison to the amount of time counsel spent on the case; and (5) the attorney’s record of hours

 5 worked and counsel’s regular hourly billing charge for non-contingent cases. Id. (citing Gisbrecht,

 6 535 U.S. at 807–08).

 7          Here, the fee agreement between Plaintiff and the Law Offices of Lawrence D. Rohlfing,
 8 signed by Plaintiff and Counsel, provides:

 9          If this matter requires judicial review of any adverse decision of the Social Security
10          Administration, the fee for successful prosecution of this matter is a separate 25%
            of the past due benefits awarded upon reversal of any unfavorable ALJ
11          decision for work before the court. Attorney shall seek compensation under the
            [EAJA] and such amount shall credit to the client for fees otherwise payable for
12          that particular work. Client shall endorse such documents as are needed to pay
            Attorney any amounts under the EAJA and assigns such fee awards to Attorney.
13

14 (Doc. 25-1 (signed August 27, 2018) (emphasis in original).)

15          The Court has considered the character of Counsel’s representation of Plaintiff and the good
16 results achieved by Counsel, which included an award of benefits. Counsel and his paralegal spent

17 23.9 hours representing Plaintiff, ultimately gaining a favorable decision in that the Commissioner’s

18 decision was reversed and remanded to the agency for reconsideration. (Doc. 25-4 (time sheets

19 accounting for 20.5 attorney hours and 3.4 paralegal hours spent representing Plaintiff before this

20 Court).) There is no indication that a reduction of the award is warranted due to any substandard

21 performance by Counsel as Counsel secured a successful result for Plaintiff. There is also no

22 evidence that counsel engaged in any dilatory conduct resulting in delay.

23          Although the accepted range in the Fresno Division for attorneys like Counsel with over
24 twenty years of experience (see Doc. 25 at 10) is between $250 and $380 per hour in non-

25 contingency cases, see Silvester v. Harris, No. 1:11–CV–2137 AWI SAB, 2014 WL 7239371 at *4

26 (E.D. Cal. Dec. 17, 2014), here the effective hourly (blended) rate requested equals approximately
27 $455 per hour. This hourly rate is not excessive when compared to what the Ninth Circuit has

28 approved in cases involving social security contingency fee arrangements. See Crawford, 586 F.3d

                                                       4
        Case 1:18-cv-01276-SKO Document 29 Filed 09/07/21 Page 5 of 6


 1 1142, 1153 (9th Cir. 2009) (explaining that the majority opinion found reasonable effective hourly

 2 rates equaling $519, $875, and $902) (J. Clifton, concurring in part and dissenting in part); see also

 3 Thomas v. Colvin, No. 1:11−cv−01291−SKO, 2015 WL 1529331, at *2−3 (E.D. Cal. Apr. 3, 2015)

 4 (upholding an effective hourly rate of $1,093.22 for 40.8 hours of work); Jamieson v. Astrue, No.

 5 1:09CV0490 LJO DLB, 2011 WL 587096, at *2 (E.D. Cal. Feb. 9, 2011) (upholding an effective

 6 hourly rate of $1,169.49 for 29.5 hours of work); Palos v. Colvin, No. CV 15−04261−DTB, 2016

 7 WL 5110243, at *2 (C.D. Cal. Sept. 20, 2016) (upholding an effective hourly rate of $1,546.39 for

 8 9.7 hours of work); Villa v. Astrue, No. CIV−S−06−0846 GGH, 2010 WL 118454, at *1−2 (E.D.

 9 Cal. Jan. 7, 2010) (approving Section 406(b) fees exceeding $1,000 per hour for 10.4 hours of work,

10 and noting that “[r]educing § 406(b) fees after Crawford is a dicey business”). Further, attorney’s

11 fees in the amount of $10,875.00, when combined with the $6,000.00 already received by

12 administrative counsel, are slightly less than 25% of the past-due benefits awarded and are not

13 excessive in relation to the past-due award. See generally Connolly v. Saul, No. 1:15-cv-00718-

14 BAM, 2019 WL 5721651, at *2 (E.D. Cal. Nov. 5, 2019) (granting petition for an award of

15 attorney’s fees pursuant to Section 1383 in the amount of $12,345.00); Ramirez v. Saul, No. 1:17-

16 cv-00126-GSA, 2019 WL 4318710, at *3 (E.D. Cal. Sept. 12, 2019) (granting petition for an award

17 of attorney’s fees pursuant to Section 1383 in the amount of $12,310.53); Harrell v. Colvin, No.

18 1:13-cv-01352-JLT, 2016 WL 696453, at *2 (E.D. Cal. Feb. 22, 2016) (granting petition for an

19 award of attorney’s fees pursuant to Section 1383 in the amount of $9,195.00).

20          In making this determination, the Court recognizes the contingent-fee nature of this case and
21 Counsel’s assumption of risk in agreeing to represent Plaintiff under such terms. “District courts

22 generally have been deferential to the terms of contingency fee contracts in § 406(b) cases.” Hearn

23 v. Barnhart, 262 F. Supp. 2d 1033, 1037 (N.D. Cal. 2003) (“Because attorneys like Mr. Sackett

24 contend with a substantial risk of loss in [Social Security] cases, an effective hourly rate of only

25 $450 in successful cases does not provide a basis for this court to lower the fee to avoid a ‘windfall.’”

26 (quoting Gisbrecht, 535 U.S. at 807)). Attorneys who agree to represent claimants pursuant to a
27 contingent fee agreement assume the risk of receiving no compensation for their time and effort if

28 the action does not succeed. Id. Here, Counsel accepted substantial risk of loss in representing

                                                       5
        Case 1:18-cv-01276-SKO Document 29 Filed 09/07/21 Page 6 of 6


 1 Plaintiff—whose application had already been denied at the administrative level. Plaintiff agreed to

 2 the contingent fee. (See Doc. 25-1.) Working efficiently and effectively, Counsel secured a remand,

 3 and ultimately, the award of substantial benefits to Plaintiff. (See Docs. 20, 21, 25-2, 25-3.)

 4          An award of attorney’s fees pursuant to Section 1383(d)(2)(B) in the amount of $10,875 is,
 5 therefore, appropriate. An award of Section 1383 fees, however, must be offset by any prior award

 6 of attorney’s fees granted under the EAJA. 28 U.S.C. § 2412; Gisbrecht, 535 U.S. at 796. As

 7 Plaintiff was previously awarded $4,116.00 in fees pursuant to the EAJA, Counsel shall refund this

 8 amount to Plaintiff.

 9                             IV.        CONCLUSION AND ORDER
10          For the reasons stated above, the Court concludes that the fees sought by Counsel pursuant
11 to Section 1383(d)(2)(B) are reasonable. Accordingly, IT IS ORDERED that:

12          1.      Counsel’s motion for an award of attorney’s fees pursuant to 42 U.S.C. §
13 1383(d)(2)(B) in the amount of $10,875.00 (Doc. 25) is granted. Such fees are to be paid by the

14 Acting Commissioner only to the extent that the withheld amount of 25% of Plaintiff’s past due

15 benefits is available and unexhausted;

16          2.      Counsel shall refund to Plaintiff $4,116.00 of the Section 1383(d)(2)(B) fees
17 awarded as an offset for the EAJA fees previously awarded pursuant to 28 U.S.C. § 2412(d) (Doc.

18 24); and

19          3.      Counsel for Plaintiff shall file on the Court’s docket proof of service of this order
20 upon Plaintiff at her current or last known address.

21

22 IT IS SO ORDERED.

23 Dated:        September 3, 2021                             /s/ Sheila K. Oberto                  .
                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

                                                      6
